NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-0082-17T3

ARTHUR G. WARDEN, III,

           Plaintiff-Respondent,

v.

MARY HOLOVACS,

     Defendant-Appellant.
____________________________

                    Submitted September 13, 2018 – Decided September 24, 2018

                    Before Judges Suter and Firko.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Morris County,
                    Docket No. FM-14-0700-15.

                    Mary Holovacs, appellant pro se.

                    Laufer, Dalena, Cadicina, Jensen & Bradley, LLC,
                    attorneys for respondent (Christine M. Dalena, of
                    counsel; Mario N. Delmonaco, on the brief).

PER CURIAM
      Defendant appeals from an order entered by the Family Part that granted

plaintiff's post-judgment motion to enforce litigant's rights and counsel fees,

without argument or a statement of reasons. We reverse and remand the matter

for further proceedings.

      The parties entered into a marital settlement agreement and were divorced

in 2015. Plaintiff moved to enforce provisions of the agreement relative to

defendant's inability to refinance the mortgages on their farm and lake houses

that was supposed to be accomplished within one year from the date the

agreement was executed. 1 Pending the anticipated refinance, defendant agreed

to be solely responsible for all expenses pertaining to both properties. In the

event defendant was unable to refinance the properties within the one-year

timeframe, the agreement provides that the parties were to mutually agree upon

a real estate broker and list the properties for sale.

      Since defendant did not secure refinancing, plaintiff claims that he

requested her compliance with the agreement in listing the properties for sale.

When she refused to acquiesce, plaintiff alleges that he was compelled to file

his motion. Prior to the return date, defendant obtained plaintiff's consent to a


1
 Plaintiff was represented by counsel post-judgment and defendant proceeded
as a pro se litigant.


                                                                         A-0082-17T3
                                          2
thirty-day adjournment and made the request to the judge the day before the

return date.2 Defendant was advised the judge already signed an order. After

sending a handwritten fax cover sheet to the judge reiterating the adjournment

request, the law clerk allegedly told defendant no adjournment would be

granted. The order filed by the judge was the one submitted by plaintiff's

counsel, adjudicating defendant to be in violation of litigant's rights for her

"willful, knowing and intentional failure to comply" with certain terms of the

agreement. Saliently, the order compelled defendant to liquidate assets, receive

a reduced amount of alimony, turn over a Ford F-150 to plaintiff, be unilaterally

restrained from discussing the litigation with the parties' two adult children, and

pay counsel fees and costs of $1,725 within ten days. In his handwritten

statement of reasons, the judge found plaintiff's certification was "unopposed"

and that "the court is satisfied that defendant's obligations pursuant to the

agreement are as plaintiff characterizes them to be." The judge further wrote:

"The court is also satisfied that defendant has failed to fulfill these obligations.




2
  Rule 5:5-4(c) provides in pertinent part: "A notice of motion shall be served
and filed, together with supporting affidavits and briefs, when necessary, not
later than 24 days before the time specified for the return date . . . . Any
opposing affidavits, cross-motions or objections shall be served and filed not
later than 15 days before the return date."
                                                                            A-0082-17T3
                                         3
As the results obtained are wholly in movant's favor, counsel fees are

appropriate."

      On appeal, defendant raises the following arguments:

                                POINT ONE

            THE ORDER DATED JULY 18, 2017 GRANTING
            ALL TERMS OF THE HUSBAND'S PROPOSED
            FORM OF ORDER AS UNOPPOSED SHOULD BE
            REVERSED AS PLAIN ERROR AND HARMFUL
            ERROR, AS THE ADJOURNMENT REQUEST WAS
            CONSENTED TO BY BOTH PARTIES, AND IT
            WAS HARSH AND UNREASONABLE TO ORDER
            THE SALE OF THE FAMILY'S HOME, A GAG
            ORDER BETWEEN MOTHER AND CHILDREN,
            AND ATTORNEY[']S FEES WITHOUT HEARING
            BOTH SIDES OF THE ISSUES. (THE ORDER WAS
            DONE ON THE PAPERS AND NO VERBAL
            DECISION WAS PUT ON THE RECORD.)

                                POINT TWO

            A DELAY IN PERFORMANCE CAUSED BY A
            MATERIAL INCREASE IN NON-DELEGABLE
            PARENTAL DUTIES, UNANTICIPATED BY THE
            PARTIES IN NEGOTIATING THE CONTRACT, AS
            WELL AS UNCLEAN HANDS OF THE PARTY
            SEEKING SPECIFIC PERFORMANCE JUSTIFIES
            DENIAL OF THE IMMEDIATE REMEDY OF
            SPECIFIC PERFORMANCE, AND JUSTIFIES
            GRANTING OF ADDITIONAL TIME FOR
            PERFORMANCE. (THE ORDER WAS DONE ON
            THE PAPERS AND NO DECISION WAS PUT ON
            THE RECORD[S]. AS THE COURT BELOW RULED
            PRIOR TO THE RETURN DATE ON THE PAPERS,
            AND FAILED TO ALLOW AN ADJOURNMENT

                                                               A-0082-17T3
                                      4
             DESPITE CONSENT, THIS ISSUE WAS NOT ABLE
             TO BE RAISED BELOW, AND FACTS ARE
             PROFFERED TO ELUCIDATE THE ISSUES THAT
             WILL BE RAISED UPON REVERSAL OF THIS
             ORDER AND REMAND FOR PLENARY HEARING
             OR FULL MOTION PRACTICE.

      The granting or denial of an adjournment is within the trial court's

discretion. Kosmowski v. Atl. City Med. Ctr., 175 N.J. 568, 575 (2003). An

appellate court will reverse for failure to grant an adjournment only if the trial

court abused its discretion, causing a party a "manifest wrong or injury." State

v. Hayes, 205 N.J. 522, 537 (2011) (citation omitted). Here, defendant was thus

deprived of potential remedies.

      Under these circumstances, we find the judge mistakenly exercised his

discretion in denying defendant's request for an adjournment, deciding the

motion solely on the basis of plaintiff's certification, and without placing reasons

on the record.      Although we are cognizant of the trial court's need to

expeditiously move cases in the Family Part, we are mindful of the need to have

cases decided on the merits, with the full participation of the parties.

      Turning to defendant's argument that the judge ruled on the papers, Rule

1:7-4(a) requires the trial court to "find the facts and state its conclusions of law

thereon in all actions tried without a jury . . . ." The nature of plaintiff's prayers

for relief required a detailed discussion of the history of the parties' conduct

                                                                              A-0082-17T3
                                          5
post-divorce.   Because the judge failed to make the required findings and

conclusions of law, we are vacating the July 18, 2017 order and directing the

judge to issue a briefing schedule within thirty days.

      Rule 4:42-9(a)(1) permits an award of counsel fees in family actions

pendente lite and on final determination in accordance with Rule 5:3-5(c). See

Gotlib v. Gotlib, 399 N.J. Super. 295, 314 (App. Div. 2008). In determining the

fee award, the judge must address the factors set forth in Rule 5:3-5(c):

            (1) the financial circumstances of the parties; (2) the
            ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (3) the
            reasonableness and good faith of the positions
            advanced by the parties both during and prior to trial;
            (4) the extent of the fees incurred by both parties; (5)
            any fees previously awarded; (6) the amount of fees
            previously paid to counsel by each party; (7) the results
            obtained; (8) the degree to which fees were incurred to
            enforce existing orders or to compel discovery; and (9)
            any other factor bearing on the fairness of an award.

      As noted by our Supreme Court, "[b]ecause it is fundamental to the

fairness of the proceedings and serves as a necessary predicate to meaningful

review . . . '[the] trial court must analyze the [relevant] factors in determining

an award of reasonable counsel fees and then must state its reasons on the record

for awarding a particular fee.'" R.M. v. Supreme Court of N.J., 190 N.J. 1, 12

(2007) (quoting Furst v. Einstein Moomjy, Inc., 182 N.J. 1, 21 (2004)).


                                                                            A-0082-17T3
                                        6
      Here, the judge failed to provide any analysis or a statement of reasons

justifying the counsel fee award.

      To the extent we have not addressed defendant's remaining arguments, we

find them without sufficient merit to warrant discussion in a written opinion.

Rule 2:11-3(e)(1)(E).

      Reversed and remanded for further proceedings in conformity with this

opinion. We do not retain jurisdiction.




                                                                       A-0082-17T3
                                          7